Title: To George Washington from Thomas Wharton, Jr., 5 May 1778
From: Wharton, Thomas Jr.
To: Washington, George


                    
                        Sir
                        In Council Lancaster [Pa.] May 5th 1778
                    
                    Altho your Excellencys letter of the twenty sixth day of April has been repeatedly under consideration of this Council, and measures have been taken to obtain an account of the arms fit for service belonging to this state, we have not yet been able to ascertain it; but we have reason to fear that the number will be greatly short of what we could wish, perhaps three thousand are as many as we can expect to procure. The smallness of this number is owing to various causes; among which that of the militia leaving their arms at camp from time to time is a capital one; and perhaps the improper behaviour of the men, in throwing them away may be another. It is probable there may be a considerable number belonging to individuals; but I have little reason to hope these can be had in the field otherwise than in the hands of the owners, many of whom we hope, and expect, will be induced, upon a decisive occasion, to join your Excellencys army whenever they shall be called upon, whether it may happen to be their tour of duty or not. Less than three weeks cannot be thought of, for the purpose of collecting a considerable body of militia in this state.
                    The very great number of our people employed as tradesmen &ca in the various branches of continental business, and the exemptions earnestly solicited by Congress for them, must necessarily weaken our militia exceedingly: The more minutely this matter is enquired into, the more this will appear to be the case. The season of the year, and the difficulty of hiring labourers, renders the presence of the farmer at his own home indispensibly necessary.
                    Your Excellency may have observed, that the term of service, for which the Pennsylvania militia may be retained in service, is two months. This as the laws at present stand cannot be lengthened without their consent; a difficult business in its nature. I find by the experience of this last year, that for the ordinary service, militia cannot be depended upon. The first classes of several counties were large and filled with the most respectable freeholders; but those lately drawn out, have shrunk to meer companies. This proceeds from the abler people submitting to a fine, and the disuse of substitution. Should the calls for  militia in the ordinary way continue, It is very clear, that Governor Livingston proposal must be adopted here. vizt to establish state forces for this service under short enlistments, in order that the husbandman may pursue his labour at home, and raise supplies for the army.
                    I beg leave to congratulate your Excellency on the arrival of Mr Deane, and the great tydings he has borne to Congress, and have the honor to be with great respect sir Your most obedient and very humble servant
                    
                        Tho. Wharton jun. Prest
                    
                